Citation Nr: 0019352	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-04 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability other than post-traumatic stress disorder (PTSD), 
to include generalized anxiety disorder, panic disorder, and 
agoraphobia.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for alcohol and 
substance abuse.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to November 
1970.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran made clear in his March 1999 substantive appeal 
and in his October 1999 personal hearing before the 
undersigned sitting at the RO that his appeal is limited to 
the issues listed on the title page of this decision.  


FINDINGS OF FACT

1.  The veteran's claims for entitlement to service 
connection for alcohol abuse, substance abuse and psychiatric 
disability other than PTSD, to include generalized anxiety 
disorder, panic disorder, and agoraphobia, are not plausible.

2.  All available evidence necessary for an equitable 
determination of the issue of entitlement to service 
connection for PTSD has been obtained by VA.

3.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating an alleged 
service stressor.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for alcohol abuse, substance 
abuse or psychiatric disability other than PTSD, to include 
generalized anxiety disorder, panic disorder, and 
agoraphobia.  38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107(a) (West 
1991); 38 C.F.R. § 3.304(f) (1998); 38 C.F.R. § 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Evidence

The veteran's DD Form 214 indicates that his military 
occupational specialty was engine power transmission 
repairman; he was not awarded any medals indicative of 
combat.  

Service medical records show that on his February 1968 
preinduction medical history report, the veteran checked that 
he currently had or had had in the past depression or 
excessive worry and nervous trouble; tension headache and 
nervous were noted in the "Physician's Summary" on the back 
of the report.  On physical examination, the veteran's 
psychiatric condition was normal.  The veteran complained in 
March 1970 of extreme nervousness and anxiety, for which he 
was given Valium; it was noted that he was being followed for 
severe anxiety.  It was noted in May 1970 that the veteran 
had been seen several times for situational depression, that 
he had been on Valium with fair results, and that he was 
drinking heavily.  A passive-aggressive personality was 
diagnosed on hospitalization later in May 1970.  Acute 
intoxication was diagnosed in June 1970.  It was noted on 
October 1, 1970, that the veteran was having less trouble 
with anxiety and nervousness.  On psychiatric evaluation for 
separation on October 29, 1970, it was noted that the veteran 
had a history of heavy drinking that disrupted the barracks, 
work and relations with others; he had received four Article 
fifteens, including two for drunkenness.  The examiner 
concluded that there was no apparent neurosis or psychosis.

On an October 1979 United States Army Reserve enlistment 
medical history report, it was noted that the veteran 
currently had or had had in the past nervous trouble; it was 
indicated that the veteran was nervous because of his 
father's death in July.  The veteran's psychiatric condition 
was found to be normal on examination in October 1979.  On a 
January 1983 medical history report, the veteran indicated 
that he currently had or had had depression or excessive 
worry; according to the "Physician's Summary" on the back 
of the form, depression/excessive worry was job related and 
might also be a precipitating factor in his stomach disorder.  
The veteran's psychiatric condition was found to be normal on 
examination in January 1983.

The veteran was hospitalized at a VA hospital in December 
1991 with a history of alcohol dependence and delirium 
tremens.  Alcohol dependence was diagnosed, and pertinent 
clinical diagnoses noted but not treated consisted of a 
generalized anxiety disorder, a panic disorder, and an 
obsessive compulsive disorder.  Subsequent multiple VA 
hospital reports beginning in August 1982 continue to show 
problems with alcohol dependence, as well as Benzodiazepine 
dependence and anxiety disorder.  Also diagnosed on VA 
hospitalization in August 1992 was panic disorder with 
agoraphobia.  

Also on file is a March 1992 letter from the Social Security 
Administration (SSA) in which it was noted that the veteran 
had been awarded disability benefits effective June 1992.

Other medical records on file consist of VA outpatient 
records from August 1992 to June 1993 and from September 1994 
to June 1998, VA examination reports beginning in November 
1992, and private physicians' reports and treatment records 
beginning in January 1993.  These records continue to show 
alcohol and psychiatric problems, to include panic disorder 
with agoraphobia, anxiety disorder, dysthymia, and 
personality disorder.  VA outpatient records dated in April 
1997 contain diagnoses of depression/anxiety and history of 
PTSD.  It was noted on VA examination in February 1998 that 
the veteran did not have PTSD because he did not describe a 
traumatic event that would be markedly distressing to almost 
anyone.  A private treatment report from a psychiatrist with 
Cumberland River Comprehensive Care Center, dated in August 
1998, contains a diagnosis of PTSD, chronic, in partial 
remission.

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in October 1999 that his 
preexisting psychiatric disability was aggravated by service 
because he was not given adequate medication and treatment 
and that he was exposed to service stressors, such as seeing 
body parts blown up and gunfire hitting people, while on a 
voluntary combat assignment for approximately three and a 
half months in Cambodia; he could not provide any more 
specific stressor information.  The veteran also testified at 
the hearing that he was receiving Social Security disability 
benefits due to his psychiatric disability and that copies of 
all of the medical records relied on by SSA were included in 
his VA claims folders.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991). Continuity of 
symptomatology is required when the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service incurrence or aggravation of a psychosis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c) (1999).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Alcohol Abuse, Substance Abuse and Psychiatric Disability 
other than PTSD

Service medical records show that the veteran was treated in 
March 1970 for anxiety and nervousness and that he had 
situational depression and was drinking heavily in May 1970.  
However, a personality disorder was diagnosed on 
hospitalization in May 1970.  The veteran was sent for 
psychiatric evaluation in October 1970, and it was concluded 
that he did not have a neurosis or psychosis.  There is no 
diagnosis of chronic alcohol abuse, substance abuse or 
psychiatric disability during service, and the veteran's 
psychiatric condition was noted to be normal on examination 
for the Army Reserve in October 1979 and January 1983.  
Moreover, although the presence of various psychiatric 
disorders and problems with alcohol and Benzodiazepine 
dependence many years after the veteran's discharge from 
service are shown by the post-service medical evidence of 
record, there is no medical evidence of a nexus between the 
problems with alcohol and Benzodiazepine dependence and 
service nor is there any medical evidence of a nexus between 
any diagnosed psychiatric disorder (excluding PTSD) and 
service.

In essence, the evidence supportive of the veteran's claims 
is limited to the testimony and statements of the veteran.  
As a lay person, he is not competent to provide an opinion 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board must 
conclude that the claims for service connection for alcohol 
abuse, substance abuse and psychiatric disability other than 
PTSD are not well grounded.

PTSD

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
available evidence necessary for an equitable decision on 
this issue has been obtained.  In this regard, the Board has 
determined that further development of the record to attempt 
to verify the veteran's alleged service stressors is not 
warranted because the veteran has not been able to provide 
verifiable details concerning any alleged stressor.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions or hardships of 
such service.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (1998); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  Section 1154 requires that the veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and would not apply to veterans who served 
in a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  VAOPGCPREC 12-
99.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) provides:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32807-32808 (1999).

The record reflects that the veteran did not have a combat 
specialty and did not receive any award or decoration 
indicative of combat.  Although a VA examiner concluded in 
February 1998 that the veteran did not have PTSD because of a 
lack of an inservice stressor, there is a private medical 
diagnosis of PTSD in August 1998, based on the veteran's 
subjective history.  However, the veteran has been unable to 
provide any verifiable information on a service stressor.  
Without evidence establishing that the veteran engaged in 
combat with the enemy or corroborating evidence of a stressor 
supporting the diagnosis of PTSD, the claim must be denied.


ORDER

Service connection for psychiatric disability other than 
PTSD, to include generalized anxiety disorder, panic 
disorder, and agoraphobia, is denied.  

Service connection for PTSD is denied.  

Service connection for alcohol and substance abuse is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

